Citation Nr: 1428013	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-05 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for degenerative joint disease lumbar spine and lumbar disc bulge L2-3, L3-4, L4-5 and L5-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran had active duty in the Army from October 1984 to February 1985.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for low back disability, claimed as degenerative joint disease lumbar spine and lumbar disc bulge L2-3, L3-4, L4-5 and L5-S1.  He contends his back condition was caused by an injury that occurred during service, and/or is secondary to his service connected right ankle degenerative joint disease and/or bilateral foot degenerative joint disease.  See November 2008 Claim; see also March 2014 Appellate Brief at 2.  

The Veteran was given two VA examinations in connection with his claim.  Neither examination adequately addressed whether the Veteran's current back condition was related to his service-connected right ankle disability.  In the report from the March 2009 VA examination, the examiner indicated that she could not resolve this issue without resorting to speculation, but did not explain why she could not reach a determination.  The reports from the second VA examination, performed in December 2010, do not address the Veteran's right ankle disability at all.  Additionally, neither examination addressed the issue of whether the Veteran's non-service connected back condition was aggravated by his service-connected disabilities pursuant to 38 C.F.R. § 3.310 (2013).  This is significant because in El-Amin v. Shinseki, 26 Vet. App. 136 (2013), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Consequently, the Board finds that a remand is required to obtain a medical opinion as to the origins or etiology of his current back condition, and whether that condition was aggravated by his service-connected right ankle and/or bilateral foot degenerative joint disease.

Accordingly, the case is REMANDED for the following action:

1. Physically or electronically associate with the claims file any outstanding VA treatment records (if any) concerning the Veteran's claims. 

2.  Invite the Veteran to identify any additional medical providers who treated him for any of his disorders.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder. 

3.  Invite the Veteran to submit lay statements and medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the circumstances of any in-service and post-service treatment for the disabilities for which he is seeking service connection.  He should be provided an appropriate amount of time to submit this evidence.

4.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his back condition.  The entire record (i.e., the paper claims file and all additional documents contained in Virtual VA and the Veterans Benefits Management System) should be made available to, and reviewed by, the examining VA clinician(s), and examination report(s) should note that such evidentiary review took place.  

After a review of the record on appeal and an examination of the claimant, the examiner is directed to provide answers to the following questions:

a. Is it at least as likely as not that any current back condition is related to or had its onset in service?  

b.  Is it at least as likely as not that any current back condition manifested itself to a compensable degree in the first post-service year?

c.  Is it at least as likely as not that the Veteran's back condition was caused by his service-connected right ankle degenerative joint disease and/or his service connected bilateral foot degenerative joint disease?  

d.  Is it at least as likely as not that the Veteran's back condition was aggravated by his service-connected right ankle degenerative joint disease and/or his service-connected bilateral foot degenerative joint disease?

In answering these questions, the examiner must acknowledge and discuss the Veteran's workplace injuries reported in his medical records, as well as the issues raised in the prior VA examiner's March 2009 report, including: (1) whether the Veteran's reported ankle instability contributed to his fall in 2008, and (2) whether the Veteran's 2008 fall caused or aggravated his back condition.  The examiner(s) must also acknowledge and discuss the Veteran's own assertions, and any other lay evidence of record, which addresses the observable symptoms associated with his reported persistent low back pain.

The examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale for all findings and conclusions with citation to relevant evidence found in the claims file should be provided for each opinion offered and set forth in a report.

5.  Then readjudicate the claim.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

